Appeal by defendant from a judgment of the Supreme Court, Queens County (Balbach, J.), rendered October 9,1981, convicting him of criminal trespass in the second degree and resisting arrest, upon a jury verdict, and imposing sentence. Judgment reversed, on the law and the facts, indictment dismissed, and matter remitted to the Supreme Court, Queens County, for the purpose of entering an order in its discretion, pursuant to GPL 160.50. Viewing the evidence in the light most favorable to the People, as we must on appeal (see, e.g., People v Benzinger, 36 NY2d 29, 32), we find that defendant’s guilt has not been proven beyond a reasonable doubt. Titone, J. P., Thompson, Bracken and Rubin, JJ., concur.